DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 (lines 8-10) recites “wherein the source contact laterally extends past an edge of the conductive structure along a second direction that is perpendicular to the first direction”. The limitations “laterally extends”  and  “along a second direction that is perpendicular to the first direction are  contradictory to each other in the claimed context. Since the first direction is claimed to be in a lateral direction in lines 3-4, in order for a second direction to be  perpendicular to the lateral direction, sourc4e contact can’t laterally extend (emphasis added) as claimed rather it has to vertically extend instead. This is also not clearly understood in view of Fig. 1A. Fig. 1A shows source contact 116  extends vertically (not laterally) past an edge (left edge of portion 118h) of the conductive structure (118). For examination purpose, examiner is considering the recitation as “wherein the source contact [[laterally]] extends past an edge of the conductive structure along a second direction that is perpendicular to the first direction”.

Claims 16-20 are rejected being dependent on claim 15.

Furthermore, claim 18  recites “wherein the plurality of segments are confined within the active area”. Interpreting the term  “confined”  as “limited or restricted” (see dictionary.com). Fig. 1A shows, the conductive portions 118h & 118v  of the conductive structure 118 are disposed within area of active layer 108 and not really “confined”  within the area of the active layer 108.  Its not clear if it is intended to recite “wherein the plurality of segments are [[confined]] disposed within the active area”. Examiner is interpreting as such. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,6,8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HSU et al. (US 2016/0087090 A1).

Regarding claim 1, HSU discloses,


    PNG
    media_image1.png
    355
    557
    media_image1.png
    Greyscale


 	A semiconductor device (FIG. 4I), comprising: 
a channel layer (layer 222 in which  2DEG channel 223 is induced, para [0015]) disposed over a base substrate (20); 
an active layer (barrier layer 221,para [0021]) disposed on the channel layer; 
a source contact (241, para [0017]) and a drain contact (251, para [0017]) over the active layer and laterally spaced apart from one another along a first direction (as seen); 
a gate electrode (23, para [0017]) arranged on the active layer between the source contact and the drain contact; 
a passivation layer (26, para [0015]) arranged on the active layer and laterally surrounding the source contact, the drain contact, and the gate electrode; 
and a conductive structure (schottky contact 242 including overlapping portion 243, para [0016], [0029]) electrically coupled to the source contact and disposed laterally between the gate electrode and the source contact (as seen) , wherein the conductive structure extends along an upper surface and a sidewall of the passivation layer (overlapping portion 243 of the schottky contact 242 extends along an upper surface of 26 as marked and vertical portion of 242 extends along sidewall of 26 as marked).

Regarding claim 2, HSU discloses the semiconductor device of claim 1 and further discloses, wherein the conductive structure has a first lower surface (left vertical surface of  242 in contact with 241 and which is lower than the right vertical surface of 242) arranged on the active layer (221) and a second lower surface (horizontal surface of 243 in contact with 241 and which is lower than the upper horizontal surface of 243) arranged on the passivation layer (26) (interpreting “ON” as “disposed on”).

Regarding claim 3, HSU discloses the semiconductor device of claim 1 and further disclose, wherein an upper surface of the conductive structure has a greater width than a lower surface of the conductive structure (as seen in annotated Fig. 4I above).

Regarding claim 4, HSU discloses the semiconductor device of claim 1 and further disclose, wherein the conductive structure comprises a plurality of segments respectively having sidewalls that are separated from one another along a second direction that is perpendicular to the first direction(horizontal and vertical segments of 242 , see as marked in purple and red  below, having sidewalls that are separated from one another in perpendicular direction).



    PNG
    media_image2.png
    354
    557
    media_image2.png
    Greyscale

Regarding claim 6, HSU discloses the semiconductor device of claim 1 and further disclose, wherein the source contact comprises an outermost sidewall facing an outermost sidewall of the conductive structure (right sidewall of 241 facing right sidewall of 242).  

Regarding claim 8, HSU discloses the semiconductor device of claim 1 and further disclose, wherein the conductive structure has a protrusion that protrudes outward from a sidewall of the conductive structure, the protrusion being laterally between the sidewall of the conductive structure and an outermost sidewall of the source contact that faces the conductive structure (portion of 243  as protrusion which is protruding to the left  from left sidewall of 242  and is laterally between left  sidewall of 242 and left outermost sidewall of 241).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 5, 15-16 , 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over HSU et al. (US 2016/0087090) in view of Chiang et al. (US 8912570 B2).
Regarding claim 5, HSU discloses the semiconductor device of claim 4 and further disclose, …..wherein the plurality of segments are disposed within the active area(see annotated Fig. 4I in claim 4 rejection above, horizontal and vertical segments of 242 are disposed within the active area) but HSU does not explicitly disclose, ,further comprising: an isolation region continuously surrounding an active area within the active layer.
But Chiang discloses, 

    PNG
    media_image3.png
    375
    567
    media_image3.png
    Greyscale


isolation regions 120 surrounds area of AlGaN layer 106 (analogous to 221) within the active layer. The isolation regions 120 isolate the HEMT in the structure 100A from other devices in the substrate 102 (Col. 4, lines 28-31).
Therefore, it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify HSU such that an isolation region 120 continuously surrounding an active area within the active layer, according to disclosing of Chiang above, in order to isolate the HEMT structure from other device in the substrate, as taught by Chiang above.


Regarding claim 15, HSU discloses,

    PNG
    media_image4.png
    367
    509
    media_image4.png
    Greyscale


A semiconductor device (Fig. 4I), comprising: ……an active area (221); a source contact (241) and a drain contact (242) within the active area and laterally spaced apart from one another along a first direction (horizontal direction); a gate electrode (23) arranged within the active area between the source contact and the drain contact; and a conductive structure (242) electrically coupled to the source contact and disposed laterally between the gate electrode and the source contact, wherein the source contact (vertical wall of 241 on the right side) laterally extends past an edge of the conductive structure (extends past lowermost edge of 242 as marked) along a second direction (vertical direction) that is perpendicular to the first direction (see examiner’s interpretation in 112(b) rejection above).
But HSU does not explicitly disclose, an isolation region disposed within a substrate and surrounding the active area.
However, Chiang discloses, 

    PNG
    media_image3.png
    375
    567
    media_image3.png
    Greyscale


isolation regions 120 in the GaN layer 104 and the AlGaN layer 106. The isolation regions 120 isolate the HEMT in the structure 100A from other devices in the substrate 102 (Col. 4, lines 28-31) such that isolation region  120 disposed within a substrate 102 and surrounding active area 106. 
Therefore, it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify HSU such that an isolation region 120 disposed within a substrate  and surrounding the active area, according to disclosing of Chiang above, in order to isolate the HEMT structure from other device in the substrate, as taught by Chiang above.

Regarding claim 16, HSU & Chiang disclose the semiconductor device of claim 15 and further disclose, wherein the conductive structure comprises a plurality of segments (vertical and horizontal segments marked  in red and purple in Fig. 4I below) respectively having sidewalls that are separated along the second direction(topmost sidewall of 243 and bottommost sidewall of 242 are separated in vertical direction).

    PNG
    media_image5.png
    436
    725
    media_image5.png
    Greyscale



Regarding claim 18, HSU & Chiang disclose the semiconductor device of claim 16 and further disclose, wherein the plurality of segments are confined within the active area (as seen vertical and horizontal segments are disposed within area of active area 221 similar to 118h & 118v are disposed within area of active layer 108, according to examiner interpretation in 112(b) rejection above).

Regarding claim 19, HSU & Chiang disclose the semiconductor device of claim 16, wherein the plurality of segments respectively comprise a first lower surface (lower horizontal surface of 243 as marked above) and a second lower surface (lower horizontal surface of 242 as marked above) facing the substrate, the first lower surface and the second lower surface coupled together by way of a lower sidewall (lower left vertical sidewall of 242 in contact with 241 as marked above). 
Regarding claim 20, HSU & Chiang disclose the semiconductor device of claim 19 and further discloses, further comprising: a passivation layer (26) disposed on the active area, wherein the passivation layer covers the lower sidewall(as seen).



Allowable Subject Matter

Claims 7 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

With respect to claims 7 & 17 the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

wherein the source contact and the conductive structure have uppermost surfaces that are substantially co-planar(Claim 7).
further comprising: a passivation layer disposed on the active area, wherein the passivation layer is directly between the conductive structure and the gate electrode  along the first direction and directly between the sidewalls of the plurality of segments along the second direction(claim 17).
Claims 9-14 are allowed.
With respect to claim 9, the prior art made of record does not disclose or suggest either alone or in combination “……and a conductive structure ……disposed entirely between the gate electrode and the source contact…..the first outermost sidewall having a greater length than the second outermost sidewall” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
With respect to claim 9, HSU discloses,


    PNG
    media_image6.png
    374
    606
    media_image6.png
    Greyscale

A semiconductor device (Fig. 4I), comprising: …….an active area (221); a source contact (241) and a drain contact (242) within the active area and laterally spaced apart from one another along a first direction (horizontal direction); a gate electrode (23) arranged within the active area between the source contact and the drain contact; and a conductive structure (242) electrically coupled to the source contact and……….,wherein the conductive structure has a first outermost sidewall (right sidewall of 242)  facing the gate electrode and a second outermost sidewall (top sidewall of 243) facing the source contact……
But HSU fails to disclose, and an isolation region disposed within a substrate and surrounding the active area, the conductive structure (242) disposed entirely between the gate electrode and the source contact and the first outermost sidewall having a greater length than the second outermost sidewall.
But Chiang discloses,

    PNG
    media_image3.png
    375
    567
    media_image3.png
    Greyscale


isolation regions 120 in the GaN layer 104 and the AlGaN layer 106. The isolation regions 120 isolate the HEMT in the structure 100A from other devices in the substrate 102 (Col. 4, lines 28-31) such that isolation region  120 disposed within a substrate 102 and surrounding active area 106. 
Therefore, it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify HSU such that an isolation region 120 disposed within a substrate  and surrounding the active area, according to disclosing of Chiang above, in order to isolate the HEMT structure from other device in the substrate, as taught by Chiang above.
Hsu & Chiang still fail to explicitly disclose, the conductive structure disposed entirely between the gate electrode and the source contact and the first outermost sidewall having a greater length than the second outermost sidewall.
The other cited arts, alone or in combination, fails to cure deficiencies of Hsu & Chiang.
Claims 10-14 are allowed being dependent on claim 9.

 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/               Examiner, Art Unit 2813                                                                                                                                                                                         
/SHAHED AHMED/               Primary Examiner, Art Unit 2813